Case: 6:17-cr-00036-CHB-HAI Doc #: 161 Filed: 10/15/19 Page: 1 of 1 - Page ID#: 822



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       (at London)

   UNITED STATES OF AMERICA,                         )
                                                     )
             Plaintiff,                              ) Criminal Action No. 6:17-CR-036-CHB
                                                     )
   v.                                                )
                                                     )  ORDER GRANTING MOTION TO
   RODNEY SCOTT PHELPS,                              ) ENLARGE TRAVEL RESTRICTIONS
                                                     )
             Defendant.                              )

                                         ***   ***    ***   ***
        This matter is before the Court on the Defendant’s Motion to Enlarge Travel Restrictions

 [R. 160]. Defendant requests to broaden his range of travel to additional geographical areas, but

 only with prior notice to and approval by the Probation Office. Id. The time to file a response to

 this Motion has passed, and the United States has not filed any response. The Court interprets

 this lack of response as an absence of objection to the Motion. Having reviewed the Motion, and

 the Court being otherwise sufficiently advised;

        IT IS HEREBY ORDERED as follows:

        1.        The Motion to Enlarge Travel Restrictions [R. 160] is GRANTED.

        2.        The Defendant SHALL BE permitted to travel to the listed locations [R. 160-2]

 with adequate notice to and approval from the Probation Office.

        This the 15th day of October, 2019.




                                                -1-
